         Case 1:19-cv-04527-MKV Document 61 Filed 09/02/20 Page 1 of 1


                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                  DOC #:
                                                               DATE FILED: 09/02/2020
 MARK IANTOSCA

                           Plaintiff,
                                                                  1:19-cv-4527-MKV
                      -against-
                                                                        ORDER
 ELIE TAHARI LTD.,

                           Defendant.


MARY KAY VYSKOCIL, United States District Judge:
       The Court issued an Order dated August 26, 2020, directing Defendant to submit to the

Records Research and Certification Section of the United States Copyright Office the additional

payment necessary to complete the request for certified deposit copies of the works registered

under VA-2-150-161 and file on the docket in this case documentation confirming the submission

of such payment on or before August 31, 3030 [ECF No. 60].

       Defendant has failed to comply with the Court’s Order.

       Accordingly, it is HEREBY ORDERED that if Defendant does not submit the additional

payment necessary to complete the request for certified deposit copies and file on the docket

documentation confirming such payment on or before September 4, 2020, the Court will overrule

Defendant’s objection to Plaintiff’s pending Motion for Summary Judgment with respect to

whether the photo filed in connection with copyright registration VA-2-150-161 is in fact the photo

Defendant is accused of posting to various social media profiles in violation of the United States

Copyright Act, 17 U.S.C. §§ 101, et seq.

SO ORDERED.                                          _________________________________
Date: September 2, 2020                              MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
